Citation Nr: 1629259	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-34 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical spine degenerative disc disease (DDD).

2.  Entitlement to a rating in excess of 10 percent for lumbar spine DDD.

3.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome for the right knee.

4.  Entitlement to a rating in excess of 10 percent for patellofemoral syndrome for the left knee.

5.  Entitlement to a rating in excess of 10 percent for Lyme disease with residual fatigue.  

6.  Entitlement to a compensable rating for tension headaches.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to July 2001, and from October 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, PA.  This is pursuant to a claim initially filed in February 2007.  The Board notes the Veteran has been prosecuting her claims since that time.  See 38 C.F.R. § 3.156(b)  

The Veteran received a video conference hearing before the Undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of that hearing is associated with the record.  At the hearing, the VLJ took jurisdiction of the Veteran's claim for a rating in excess of 10 percent for Lyme disease.

The issues of entitlement to increased ratings for tension headaches, lumbar and cervical spine DDD, and left knee patellofemoral syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran has suffered from active, chronic Lyme disease during the entire appeal period, going back to the day after she left service, in February 2007.

2.  The preponderance of the evidence demonstrates that the Veteran's service-connected right knee disability resulted in full range of motion throughout the period on appeal, to include with consideration of functional limitations due to factors such as pain, weakness, fatigability, and lack of coordination.  No evidence of instability, subluxation, or joint locking was shown. 


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for Lyme disease are approximated since the day after the Veteran left service, in February 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3 Diagnostic Code 6319 (2015).

2.  The criteria for an evaluation in excess of 10 percent for right knee patellofemoral syndrome have been not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and she was afforded VA examinations in connection with her claims.  These examinations are adequate and has fully informed the Board.  There is no indication of any other outstanding VA or Federal records which have not been obtained.

Increased Ratings

The Veteran contends that she is entitled to increased ratings for a bilateral knee condition, cervical and lumbar spine DDD, Lyme disease, and tension headaches.  For the following reasons, the Board will grant the Veteran an increased rating for Lyme disease, deny an increased rating for a right knee condition, and remand the remaining claims.

At the outset of this decision, the Board notes that the discussion of the evidence will discuss all of the Veteran's conditions due to the complicated and intertwined natures of all the conditions.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent to which the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when symptoms are most prevalent ("flare-ups") due to the extent of any pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

A review of the facts reveals the following:

The Veteran filed for increased ratings in 2008.  In January 2011, the Veteran's massage therapist submitted a statement, declaring the Veteran received eight therapeutic massages between June and August 2010.  The Veteran exhibited hyper tonicity in the lower back; trigger points in her neck and upper back; and fascial restriction in her anterior neck.

In March 2011, the Veteran's treating provider submitted a letter on behalf of the Veteran.  He stated he first started treating her in July 2010.  Over the course of her treatment, she suffered from generalized neck, mid-back, and lower back pain, achiness, migratory joint pain, and a reoccurring rash.  The Veteran had suffered from those symptoms for the past several years, originating three to four months after she entered the military.  After exiting the military, the Veteran was diagnosed with Lyme disease and tuberculosis.  A course of antibiotics relieved some but not all of the symptoms.

The Veteran, in March 2011, submitted a synopsis of her medical history in and after the military.  The Veteran described suffering from a consistent rash, joint pain, aching and stiffness, and extreme fatigue throughout her military career.  After a Lyme disease diagnosis and subsequent course of antibiotics, her symptoms lessened.  However, at the time she wrote the letter, as her rash, back and leg pain, and extreme fatigue, had returned, she believed her Lyme disease had returned.

In December 2011, the Veteran underwent Compensation and Pension (C&P) examinations for her claimed conditions.  The examiner reported that the Veteran reported throbbing, weakness, stiffness, buckling, tenderness, and pain in her knees.  Overall, the Veteran suffered from functional impairment when jumping, using ladders, and wearing high heels.  Flare-ups impacted the functioning of her knee and lower leg, particularly when attempting to exercise.  The Veteran had not undergone any meniscal procedures, torn meniscus, or knee replacement.

The Veteran's right knee flexion ended at 140 degrees or greater.  Her right knee extension ended at zero degrees.  The Veteran did not suffer from functional loss and or impairment or tenderness or pain on palpation.  The Veteran's Lachman test, posterior drawer test, and medial-lateral instability test did not reveal abnormalities in the right and left knees.

Concerning the lumbar spine DDD, the Veteran reported it began in 2005 with several herniated discs following a jump off a truck.  Due to pain, she was only able to walk two miles in about thirty minutes.  She suffered from stiffness, spasms, decreased motion, and parenthesia.  The pain occurred in her lower back three times a week, lasting about one day.  The pain was moderate, exacerbated by physical activity and relieved by hydrocodone.  Functionally, during periods of pain, she was prevented from running and walking.  In the year leading up to her examination, she suffered from incapacitating episodes for four days.

The Veteran's forward flexion measured 80 degrees, and her range of motion for extension measured 25 degrees.  Her right and left lateral flexion was 25 degrees.  The Veteran's right and left lateral rotation was 25 degrees.  She suffered from functional loss and impairment of the thoracolumbar spine, due to excess fatigability and interference with sitting, standing, and weight-bearing.  She did not suffer from localized tenderness or pain to palpation, guarding, or muscle spasms.

Concerning the cervical spine DDD, the Veteran stated it too began in 2005 due to service duties.  She suffered from limitations in walking and could only walk, on average, two miles in thirty minutes.  She suffered from spasm, stiffness, decreased motion, and paresthesia.  The pain was located on the neck and occurred once a day, lasting approximately two hours.  The pain traveled to her arms and was moderate in nature.  It was exacerbated by physical activity and stress.  During the pain, she was able to function without medication.

The Veteran's forward flexion at the cervical spine ended at 35 degrees, with objective evidence of painful motion.  The initial range of motion for extension ended at 20 degrees.  The Veteran's right lateral flexion ended at 25 degrees; the left lateral flexion ended at 25 degrees.  The Veteran's left lateral rotation ended at 25 degrees.  The Veteran suffered from functional loss and or functional impairment of the cervical spine due to excess fatigability.  She did not suffer from localized tenderness, pain to palpation, guarding, muscle spasms, or diminished function.

Lastly, concerning the headaches, the Veteran stated she experienced pain in the head stemming from her neck pain, diagnosed in 2005.  She did not receive any treatment from her conditions but suffered from moderate paresthesia and or dysesthesias of the right upper extremity.  She suffered from moderate paresthesia and or dysesthesias of the left upper extremity.  The symptoms described were intermittent, as often as once a week, with each occurrence lasting one day.  She suffered from 50 attacks in the past year.

In July 2012, the Veteran underwent a C&P examination for Lyme disease.  The Veteran reported that she was first diagnosed with Lyme disease in 2008 but the condition began in 2005.  She experienced numbness, achiness, knee pain, and fatigue.  She still suffered from those same symptoms but at a lower level.  The Veteran was not taking any medication.  The examiner determined the disease was currently inactive, but she suffered from symptoms and residuals such as knee pain and fatigue.  Functionally, the Veteran was impaired from standing, walking, and extensive physical exertion.

In July 2012, the Veteran also underwent a C&P examination for bilateral patellofemoral syndrome of the knees.  The Veteran suffered from throbbing kneecaps during running and squatting.  Her right knee flexion measured 140 degrees or greater, and she did not suffer from any limitation of extension.  Her left knee flexion measured 140 degrees or greater, and her left knee extension ended at 45 degrees or greater.  Following repetitive use testing, the Veteran did not display any additional limitation of motion.  She suffered from functional loss and impairment of the knee and lower leg due to interference with sitting, standing, and weight bearing.  The Veteran did not suffer from tenderness or pain to palpation.  Moreover, the Veteran's anterior instability, posterior instability, and medial-lateral instability tests on both the right and left knee were normal.  The examiner found no evidence of recurrent patellar subluxation or dislocation.  Additionally, the Veteran had not suffered from any meniscal conditions or surgical procedures for a meniscal condition.

In March 2013, the Veteran saw an infectious disease consultant at the VA.  The examiner determined the Veteran probably suffered from non-infectious etiologies, as there was no current evidence of active Lyme infection.  Later that month, she was diagnosed with fibromyalgia due to her joint pains, flare-ups, and fatigue by a VA treating provider.

In October 2013, the Veteran's naturopathic doctor stated in a letter to the VA that due to the Veteran's symptoms and past treatment failures, she was highly suspicious that her Lyme disease infection was still active.

In July 2014, the Veteran submitted a statement disputing her 10 percent disability rating for Lyme disease.  In reviewing the chronology of her disease, she stated the symptoms began in November 2005 when she suffered from tingling in the arms and legs, migraines, joint pain, difficulty concentrating, intermittent rashes, frequent colds and sinus infections, and enlarged tonsils.  During discharge in February 2008, her Lyme disease was unacknowledged by the military.  Following her exit, she received physical therapy, and was fired from several jobs due to too frequent sick days.  In February 2008, she was sleeping approximately 20 hours per day and continued suffering from colds.  She was diagnosed with Lyme disease in October 2008 and underwent a three week antibiotic regime, which drastically reduced her symptoms, returning her to 50 percent of what she was before contacting Lyme disease.  Following the medication, she still suffered from tingling of the extremities, knee pain, frequent colds, rashes, concentration issues, and overall fatigue.  At the VA, they treated each symptom individually instead of holistically.

For the next one and a half years, the Veteran experienced a continuation of the same symptoms, and she began paying for massage therapy out of pocket.  At school, she struggled with focus and concentration and constant illness.  At her internships, she frequently left work in the middle of the day or never made it in, and she had to quit her work-study job at the VA.  The Veteran attempted seeking treatment at the VA, but none of her doctors were trained in infectious disease, and she was mistakenly diagnosed with fibromyalgia.  Finally, a naturopath diagnosed the Veteran with recurrent, chronic Lyme disease.

In April 2015, the Veteran underwent a cervical spine condition in which she was diagnosed with a cervical rib/thoracic outlet syndrome.  The Veteran stated in 2005 she was diagnosed with straightening of the cervical spine and mild bulging discs, and cervical rib and thoracic outlet syndrome.  She was treated with corticosteroid injections which produced short-lived relief.  Since 2008, she suffered from pain in her neck with sudden movement or prolonged keyboarding or heavy lifting.  Lastly, flare-ups impacted the function of her cervical spine.

The Veteran's forward flexion and extension ended at 30 degrees.  Right and left lateral flexion ended at 35 degrees.  Right lateral rotation ended at 35 degrees, with the left lateral rotation ending at 40 degrees.  After repetitive use testing, the Veteran's forward flexion measured 45 degrees or greater; right and left lateral flexion ended at 35 degrees and right and left lateral rotation ended at 45 degrees.  The Veteran did not suffer from additional limitation in range of motion following repetitive-use testing.  The Veteran demonstrated functional loss and impairment of the cervical spine demonstrating less movement than normal, pain on movement, soreness, and muscle spasms.  During flare-ups, the Veteran was unable to move her neck.  The Veteran did not suffer from localized tenderness, pain to palpation, guarding of the muscle spasm, or intervertebral disc syndrome or incapacitating episodes.

Lastly, the Veteran suffered from flare-ups three times a year, lasting three to seven days.  Flare-ups consisted of headaches, sharp shooting pains down her arms, pains and muscle spasms in her neck.  During flare-ups, the Veteran was unable to do anything such as shower or go to the bathroom.  Standing and sitting were painful, and she was forced to stay in bed or her back.  Concerning the Veteran's functional impairment, the Veteran was able to lift 40 pounds two to three times a day and was able to walk an unlimited amount at one time or throughout out the day.  Her sitting/standing abilities at one time or throughout the eight-hour day were unlimited.

In April 2015, the Veteran underwent a hearing at her local VA office.  She stated that her Lyme disease symptoms consisted of fatigue, tiredness, joint stiffness, sinus infection, concentration, and forgetfulness.  To combat her mental forgetfulness, she set frequent reminders to help with concentration and forgetfulness.

Concerning her patellofemoral syndrome, she stated she suffered from buckling and pain in the knee joints, with symptoms worsening as the day continued.  At work, she was forced to change positions every 30 minutes, as her desk allowed her to work both sitting and standing.  She was no longer able to run, and suffered difficulties getting up and down from the ground with her daughter.  She utilized hydrocodone and knee braces.

Concerning her DDD in the cervical spine with accompanying headaches, she experienced muscle spasms in her neck and shoulders, headaches, and arms tingling.  She suffered from tension in her shoulder muscles and neck, which caused stiffness and reduced range of motion.  Her neck pain was more severe than her lower back pain.

Lastly, the Veteran's lumbar spine DDD manifested itself through "throwing out" of her back.  The Veteran was unable to stay in the same position long, which is why she was given a sit/standing desk at work.  She suffered from a 10 day flare-up in 2014, and was generally incapacitated approximately six weeks per year.  She combatted the pain through stretching, hydrocodone, a back brace, and a TENS unit.

In June 2015, the Veteran underwent a C&P examination for Lyme disease in which the examiner determined she did not suffer from a central nervous condition.

The same month the Veteran underwent a C&P examination for her knees in which she was diagnosed with patellofemoral pain syndrome.  The Veteran did not report flare-ups impacting her knee or lower leg.  The Veteran's right knee flexion measured from 0 to 140 degrees, and her extension measured from 140 to 0 degrees.  The Veteran exhibited mild pain upon flexion and extension, and wincing upon palpation over the patella.  Following repetitive-use testing, the Veteran's right knee range of motion remained unchanged.  Pain, weakness, fatigability or incoordination did not significantly limit the Veteran's repeated use.  The examiner did not test the Veteran's left knee range of motion.

The examiner determined the Veteran did not suffer from any additional contributing factors of disability or ankylosis on either the right or left knee.  The Veteran's right side joint stability tests were all normal.  The Veteran did not suffer from instability or any meniscal conditions.

In the Veteran's June 2015 thoracolumbar spine C&P examination, she was diagnosed with lumbar spine DDD.  The Veteran did not suffer from flare-ups impacting the function of her thoracolumbar spine.  The Veteran's forward flexion measured 90 degrees or greater, and her extension measured 30 degrees or greater.  The Veteran's right lateral flexion measured 30 degrees or greater, and her left lateral flexion measured 30 degrees or greater.  The Veteran's right lateral rotation measured 30 degrees or greater, as did her left lateral rotation.  Following repetitive use testing, the Veteran did not exhibit any changes in range of motion.  The examiner determined the Veteran did not suffer from any functional loss or impairment of the thoracolumbar spine.  The Veteran exhibited no signs of radiculopathy or intervertebral disc syndrome.

In the Veteran's cervical spine C&P examination in June 2015, she was diagnosed with cervical spine DDD.  The Veteran reported no flare-ups.  Her forward flexion measured 35 degrees, with evidence of painful motion at 30 degrees.  Her extension measured 45 degrees.  The Veteran's right and left lateral flexion measured 45 degrees or greater.  The right and left lateral rotation measured 80 degrees or greater.  Repetitive use testing revealed no change in range of motion abilities; however, following repetitive use, she suffered from less movement than normal and pain on movement.  The Veteran did not suffer from pain or muscle spasms, localized tenderness, or pain to palpation, or guarding.  The Veteran exhibited no signs of radiculopathy or intervertebral disc syndrome.

Lastly, in a June 2015 C&P examination for infectious diseases, the Veteran was diagnosed with inactive Lyme disease and fatigue residuals.

In October 2015, the Veteran's naturopath submitted a detailed statement concerning the Veteran's Lyme disease.  He said she suffered from chronic fatigue, arthralgia, myalgia, cognitive dysfunction, neuralgia, dyspepsia, insomnia, migraines, air hunger, rashes, chronic sinus infections, anxiety, and muscle spasms.  In the past, the Veteran had been treated for fibromyalgia and chronic fatigue syndrome, both without success.  The Veteran's blood results demonstrated that she suffered from chronic Lyme disease.  Moreover, the Veteran suffered from symptoms suggestive of tick-borne infections associated with Lyme disease such as air hunger, migraine headaches, muscle spasms, anxiety, plantar fasciitis, and shin splints.  Thus, considering the Veteran's symptoms did not respond to treatment and her blood testing indicated Lyme disease, the naturopath believed the Veteran suffer from chronic Lyme disease.

In December 2015, the Veteran underwent additional C&P examinations.  The central nervous examination revealed that the Veteran suffered from a central nervous condition but no infectious condition.  The Veteran's neurologic exam was normal.

The C&P Headaches exam demonstrated the Veteran suffered from tension headaches.  The pain localized in the neck and lasted less than a day.  The Veteran received treatment via a TENS (transcutaneous electrical nerve stimulation) unit.  The Veteran did not suffer from prostrating attacks of headache pain.

The infectious disease C&P exam revealed the Veteran had been diagnosed with Lyme disease, inactive since 2011.  The Veteran suffered from headaches, fatigue, muscle spasms, and sleepiness due to the condition.

The December 2015 Chronic Fatigue Syndrome C&P examination revealed the Veteran was diagnosed with chronic fatigue syndrome in 2010.  The examiner determined the Veteran did not suffer from incapacitation due to fatigue; did not require continuous medication; or acute onset.  Due to the syndrome, the Veteran suffered from off and on muscle weakness; and cognitive impairment such as forgetfulness and fogginess.  Her symptoms did not restrict her daily activities as compared to her pre-illness level of activity, and did not affect her ability to work.

In March 2016, the father of the Veteran's daughter and former partner, her mother, and current partner submitted letters on her behalf.  Her mother and former partner attested to the change in the Veteran's behavior after she started suffering from Lyme disease in service.  They discussed her extreme exhaustion and inability to parent for her young daughter, live like a normal 30-year old; the ways in which her back flared-up (forcing her to spend all day icing in bed), her inability to remember things she used to remember, and her frequent joint pain.  Her former boyfriend stated her memory was so poor she would completely forget entire conversations she had had with him just one day before.  Her current boyfriend described how her office at work is covered in sticky-notes reminding the Veteran of her daily tasks; how her cell-phone alarms were constantly ringing to remind her to complete simple tasks, and the ways in which she was unable to focus or concentrate on simple tasks.  Moreover, he commented on how much the Veteran was in pain due to her neck, back, and hips, how she was always tired and wanted to sleep all the time.

The Veteran submitted her 2015 calendar demonstrating that she stayed in bed all day 64 days out of the year.  Eighty-one times out of the year, the Veteran went to bed as soon as she got home from work, before 8:30.  The Veteran also submitted statements from her employer stating that she was an excellent employee but had used up all of her sick leave, annual leave, and Family and Medical Leave Act (FMLA) and was missing too much work.

In March 2016, the Veteran underwent a video conference hearing with the Undersigned VLJ.  Discussing the headaches, the Veteran stated that she suffers from four to eight monthly debilitating or prostrating headaches in which she had to go home and stay in bed all day.  The headaches begin with muscle spasms in the neck and end up with pain in the base of her neck.  Because of this, the Veteran no longer enjoys physical activities, is unable to work and concentrate, she has to write everything on sticky notes to remind her to complete tasks and activities, and, at times, she will be incapacitated for several days at a time.  Because of this, she will be moving back in with her mother.  The Veteran stated that she has used all of her unpaid FLMA leave, all of her sick leave, and all of her annual leave due to the headaches.  To combat the pain, she will utilize hydrocodone, which also impairs her ability to work.  She keeps separate TENS units at home and at work to combat the pain.

As for the cervical spine, it will start to spasm and become stiff.  It impairs her ability to turn her head left and right, and she is unable to drive during an attack.  The pain moves up and down her arms.  The Veteran has never been seen by a C&P examiner during a flare-up.  The Veteran stated she had not undergone any C&P examinations in at least two years, but she was unable to remember for sure.

The Veteran's lumbar spine condition impacts her ability to sit and forced her to ask for a sit-stand desk as an accommodation from her employer.  She can only sit for 30 to 45 minutes and then must walk around.  When her back spasms and tightens, she utilizes the TENS unit, yoga, and yoga balls.  The pain spasms cause shooting pain and numbness down the back of her legs.  The Veteran stated that x-rays revealed abnormal vertebrae.

Concerning the Veteran's knees, she stated that she is able to walk approximately 30 to 45 minutes before pain.  She is no longer able to hike more than two miles, and she needs a several day recovery following the hike.  The Veteran is unable to squat or kneel, and she has sharp shooting pain and swelling.  She suffers from extreme flare-ups approximately two to three times a month.  The Veteran complained of instability on the left knee.

Due to Lyme disease, the Veteran believes she suffered from chronic joint pain, muscular fatigue, and memory loss.  Flare-ups occurred pretty regularly.  The Veteran takes supplements to minimize the joint pain, as well as Advil and other pain medications.  She attempts exercise, but sometimes it is too painful.  By Thursday or Friday of each week, she's too exhausted and has to sleep all day on the sofa.

A review of the medical records from the VA confirm the Veteran's statements and presentation at the hearing.  The Veteran frequently sought treatment for joint pain, flare-ups, and rashes.  She commonly received prescriptions for narcotics, physical therapy, and a TENS unit.  She was at various times diagnosed with both Lyme disease and fibromyalgia. 

Chronic Fatigue Syndrome/Lyme Disease

The Veteran's Lyme disease is currently rated under Diagnostic Code 6319-6534 for inactive Lyme disease with residuals of chronic fatigue syndrome.

Pursuant to Diagnostic Code 6319, pertaining to Lyme disease, active Lyme disease should be rated as 100 percent disabling.

Pursuant to Diagnostic Code 6354, pertaining to chronic fatigue syndrome, a 20 percent disability rating is assigned where the disability is manifested by debilitating fatigue, cognitive impairments, or other signs and symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year. 38 C.F.R. § 4.88b, Diagnostic Code 6354.

A 40 percent disability rating is warranted where chronic fatigue syndrome is manifested by debilitating fatigue, cognitive impairments, or other signs and symptoms, which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total per year. Id.

A 60 percent rating is assigned for debilitating fatigue, cognitive impairments, or other signs and symptoms, which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year. Id.

A 100 percent rating requires debilitating fatigue, cognitive impairments, or other signs and symptoms, which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care. Id.

For the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician. 38 C.F.R. § 4.88b, Diagnostic Code 6354, Note.

Applying the law to the facts of the case, the Board finds that the evidence is at least in equipoise as to whether or not the Veteran suffers from active Lyme disease.  As such, the Veteran is entitled to a 100 percent disability rating for active Lyme disease.  As such, the Board finds it is appropriate to only rate her under the Lyme disease diagnostic code of 6319, and not diagnostic code 6354, as the Veteran's symptoms of fatigue are encompassed by her Lyme disease rating.

Given the extended period of time the Veteran's claim has been on appeal, she has had an unusually long time in which to submit statements and medical records.  The Veteran has submitted numerous statements, examinations, and medical records, and she has remained remarkably consistent in describing her symptoms in the past seven years.  According to her statements, she has suffered from overwhelming fatigue, rashes, and joint "flare-ups" that drastically affected her day-to-day activities and quality of life.  The Veteran's journal confirms her statements, as do the statements from her employer, her ex-boyfriend, her mother, her current boyfriend, and her treating Naturopath.  Moreover, the Veteran's medical records from the VA demonstrate that she frequently complained to her treating providers about these aches and pains.  Veterans are considered competent to report observable symptoms.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  Due to the Veteran's detailed and consistent exposition of her symptoms, confirmed by her doctors and family members, the Board finds the Veteran's description of her symptoms and pain probative.

The evidence gleaned from the record tends to indicate that the above symptoms had been present from the outset of the Veteran's Lyme disease, abated during antibiotic treatment for Lyme disease, and then returned in full force a short time after treatment ceased.  She had been diagnosed and treated for a variety of different conditions such as fibromyalgia, chronic fatigue syndrome, and mental health issues.  None of the treatment for those diagnoses relieved her symptoms.  Looked at holistically, the evidence tends to indicate the Veteran has suffered from active Lyme disease throughout the entire period of appeal, since the day after her separation from service.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (pro se claimant who knows symptoms she is experiencing, which are causing her disability, necessitates the Secretary's evaluation of whether there is a potential under the law to compensate the disability based on a sympathetic reading of the material); Stewart v. Brown, 10 Vet. App. 15, 18 (1997) (benefit sought must be identified, but need not be specific).

Moreover, two medical professionals competent to comment on the Veteran's condition, who have treated the Veteran for a number of years, have determined the Veteran suffers from active, chronic, Lyme disease.  They based this conclusion on blood work, which revealed the Veteran suffered from high markers in areas known to indicate active Lyme disease, the Veteran's symptoms, and failed treatment for other possible diagnoses.  

The Board notes the Veteran has received two C&P examinations in which the examiner determined the Veteran's Lyme disease was inactive.  However, those examiners provided little to no reasoning for their determination, and were not as familiar with the Veteran's overall medical history and care.

Right Knee

The Veteran's claim on appeal involves a right knee increased rating claim for patellofemoral syndrome, rated under Diagnostic Code 5260, Leg, limitation of flexion.  During the period under consideration, the Veteran was in receipt of a 10 percent rating. 

Under Diagnostic Code 5257, knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In addition, VAOPGCPREC 23-97 provides that a Veteran may be assigned separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).  

Separate disability ratings may be assigned based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  When, however, the limitation of motion is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In addition, under Diagnostic Code 5258, dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the knee joint, warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5260, which provides ratings for limitation of motion of the knee, a noncompensable evaluation is warranted when knee flexion is limited to 60 degrees; a 10 percent evaluation is warranted when flexion is limited to 45 degrees; a 20 percent evaluation is warranted when flexion is limited to 30 degrees; and a 30 percent evaluation is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when knee extension is limited to 5 degrees; a 10 percent evaluation is warranted when extension is limited to 10 degrees; and a 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate II.

Applying the law to the facts, the Board finds the Veteran's current 10 percent rating for functional limitation of motion caused by pain is appropriate and contemplates the functional effects of the disability.  Additionally, the Board finds the evidence does not demonstrate that the Veteran suffered from ankylosis, instability, or removal of her meniscal cartilage.  38 C.F.R. § 4.71(a), Diagnostic Code 5256, 5257, 5258.

To begin with, under Diagnostic Codes 5261 and 5261, limitation of flexion/extension, the evidence gathered from the medical records does not demonstrate that the Veteran suffered from actual limitation of motion or extension in his right knee to a degree that would warrant a 20 percent rating.  At the C&P examinations, the Veteran exhibited a full range of motion in her right knee, with minimal limitation due to pain.  The Veteran alleged functional limitation in terms of sitting, standing, and weight-bearing.  However, she did not allege that flare-ups affected her range of motion.  Moreover, the examiners determined the Veteran's pain, fatigue, or incoordination did not limit her functional range of motion.

The Board acknowledges that the Veteran reported that she suffered from pain and an inability to endure prolonged squatting, and flare-ups that interfered with her walking more than two miles and sitting or standing for more than 30 minutes in one position.  When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination, and flare-ups and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

The Board notes, however, that the Veteran's symptoms associated with pain, weakened movement, and flare-ups are already contemplated by the 10 percent rating for pain and flare-ups in his right knee.  Unfortunately, once the minimum compensable rating is assigned, the Board can only grant a rating in excess of 10 percent if those symptoms create a measurable loss in the Veteran's range of motion.  The evidence gleaned from the C&P examinations of record do not demonstrate that the Veteran suffers from loss of range of motion, to include consideration of functional loss, that would justify a higher rating.

Concerning Diagnostic Code 5257, there is no indication that the Veteran suffered from recurrent subluxation or lateral instability.  At the C&P examinations, the Veteran stated she did not suffer from instability.  Moreover, there are no indications of recurrent subluxation or lateral instability throughout the record.  Accordingly, as the weight of the evidence is against a finding of slight, moderate, or severe right instability, the Board finds a compensable rating is not warranted under Diagnostic Code 5257.

Concerning ankylosis under Diagnostic Code 5256, there is no indication the Veteran suffered from ankylosis.  The Veteran did not mention suffering from ankylosis, nor did the examiner determine the Veteran suffered from ankylosis at any of the C&P examinations.

Lastly, concerning a meniscal condition under Diagnostic Code 5258/5259, there is no indication the Veteran suffered from a meniscal condition.  The Veteran did not mention suffering from meniscal problems, nor the examiner determine the Veteran suffered from it at the examinations.

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise that the Veteran's right knee symptoms warrant a rating in excess of 10 percent.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination). 

Extraschedular Consideration for the Knee

Although the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's symptoms of pain, fatigue, and joint flare-ups.  The Veteran has not presented any evidence that his disability results in a unique disability that is not addressed by the rating criteria. The rating criteria adequately contemplate the signs, symptoms, and affects reported by the Veteran.  Accordingly, the severity, frequency and kind of symptoms, the Veteran's knee condition manifests are contemplated by the rating criteria. The ratings schedule contemplates the moderate limited range of motion, swelling, tenderness, pain and flare-ups. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). 

In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  The Board finds that the Veteran does suffer from any symptoms associated with these conditions that have been left uncompensated or unaccounted for the by the assignment of the schedular rating. Therefore, the evidence does not otherwise indicate that there is an exceptional or unusual disability picture in this case which render impracticable the application of the regular schedular standards. Referral for consideration of an extraschedular rating is therefore not warranted

In addition, there is no evidence of frequent hospitalization due to the knee.  Moreover, there is no indication that the Veteran's knee rises to the level of "marked interference" with work.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the appellant has not asserted, and the evidence of record has not suggested or raised, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.


ORDER

Entitlement to an evaluation of 100 percent for Lyme disease is granted since the day after the Veteran left service.

Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome is denied.


REMAND

The Board finds that remands are necessary for the Veteran's claims concerning her lumbar and cervical spine, left knee, and headaches.


Lumbar & Cervical Spine

Under the General Rating Formula, a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is in order for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is in order for unfavorable ankylosis of the entire spine.  Under the formula, the "combined range of motion" refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Additionally, associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately.

Diagnostic Code 5243 provides evaluations for IVDS based on the frequency of incapacitating episodes.  A 10 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, with additional ratings of 20, 40, or 60 percent based on incapacitating episodes occurring more frequently.

As detailed above, the Veteran has undergone numerous C&P examinations throughout the period on appeal.  In each of those examinations, the examiner determined the Veteran did not suffer from IVDS.  The Veteran, nonetheless, continued to complain of incapacitating episodes of back pain in which she was confined to her bed for the entire day; this occurred approximately four to five times a month.  The statements from her family confirmed her incapacitating episodes.  The statements from her employer tended to indicate this, as well, discussing how many days she had missed work.  The Board cannot make medical findings on its own.  Thus, a remand is in order so that a C&P examiner may comment specifically on the Veteran's periods of incapacitation and the relationship with IVDS.  If the examiner determined the Veteran does not suffer from IVDS, a reasoned analysis explaining that decision is necessary.

Headaches

The Veteran's migraine headache disability is currently noncompensable, pursuant to 38 C.F.R. § 4.124(a), Diagnostic Code 8100. A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months. Id. A 50 percent evaluation is assigned for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id. 50 percent is the maximum rating available under this Diagnostic Code. 

At the Veteran's most recent C&P examination, the examiner determined the Veteran did not suffer from any prostrating or debilitating headaches.  Yet the Veteran's statements, and the Veteran's journal of her inability to leave her bed tend to indicate the Veteran suffers from debilitating and prostrating headaches approximately four to eight times a month.  Thus, another examination is on order, in which the examiner closely examines the Veteran's entire record and discusses the Veteran's lay statements to explain why the Veteran does or does not suffer from debilitating or prostrating headaches.

Left Knee

At the Veteran's most recent C&P examination, the examiner provided no measurements for the Veteran's left knee.  Thus, another examination is in order for updated range of motion measurements for the Veteran's left knee claim.

Accordingly, the case is REMANDED for the following actions:

1. Arrange for an examination and opinion by a suitably qualified examiner in which the examiner assesses the nature and severity of the Veteran's lumbar and cervical spine DDD.  In making this assessment, the examiner must specifically address the Veteran's lay comments concerning her repeated "flare-ups" in which she is forced to stay in bed all day long several times a month.  The examiner must discuss any possible relationship between these flare-ups and intervertebral disc syndrome.

2. Arrange for an examination and opinion by a suitably qualified examiner in which the examiner assesses the range of motion and patellofemoral syndrome in the Veteran's left knee.

3.  Arrange for an examination and opinion by a suitably qualified examiner in which the examiner assesses the nature and severity of the Veteran's headache condition.  Specifically, the examiner must address the Veteran's lay comments, in which she stated she suffers from four to eight debilitating and prostrating headaches a month.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudidcate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


